Name: Commission Regulation (EEC) No 2990/83 of 25 October 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/26 Official Journal of the European Communities 26. 10 . 83 COMMISSION REGULATION (EEC) No 2990/83 of 25 October 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal Whereas Commission Regulation (EEC) No 2989/83 (4) lays down the detailed implementing rules for that refund ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2946/83 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the second sentence of the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 2946/83 (3) ; Whereas the situation on the world market or the specific requirements of certain markets may make it necessary to vary the amount of the refund, depending on the destination ; Whereas, although Egypt constitutes a traditional export market for Community flour, there are at present problems as regards the disposal of that product on the said market ; whereas exports of the product in question should therefore be encouraged, by granting a special refund ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2946/83 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . P) OT No L 288 , 21 . 10 . 1983 , p. 39 . (4) See page 25 of this Official Journal . 26 . 10 . 83 Official Journal of the European Communities No L 294/27 ANNEX to the Commission Regulation of 25 October 1983 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  other third countries 37,00 44,00 10.01 B II Durum wheat  10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  Zones II b) and I a)  other third countries 21,00 28,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein 17,00  Zone II b)  other third countries 24,00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  Libya  other third countries 0 15,00 10.05 B Maize, other than hybrid maize for sowing  10.07 C Grain sorghum  ex 1 1 .0 1 A Wheat flour :  of an ash content of 0 to 520 I for export to :  Egypt  other third countries 79,00 (') 72,00  of an ash content of 521 to 600 for export to :  Egypt  other third countries 79,00 ( ») 72,00  of an ash content of 601 to 900 63,50  of an ash content of 901 to 1 100 58,50  of an ash content of 1 101 to 1 650 54,50  of an ash content of 1 651 to 1 900 48,50 No L 294/28 Official Journal of the European Communities 26 . 10 . 83 (ECU/ tonne) CCT heading No Description Refund ex 11.01 B Rye flour :  of an ash content of 0 to 700  of an ash content of 701 to 1 150  of an ash content of 1 151 to 1 600  of an ash content of 1 601 to 2 000 72,00 72,00 72,00 72,00 1 1 .02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 950  of an ash content of 951 to 1 300  of an ash content of 1 301 to 1 500 154,00 154,00 154,00 11.02 A lb) Common wheat groats and meal :  of an ash content of 0 to 520 72,00 (') Refund applicable subject to compliance with the provisions laid down in Regulation (EEC) No 2989/83 . N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).